TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00477-CV


                               In re Jose C. Padilla and CCJK
                             d/b/a Hill Country Site Supply, LLC


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER

PER CURIAM

               Relators Jose C. Padilla and CCJK d/b/a Hill Country Site Supply, LLC have filed

a petition for writ of mandamus and an emergency motion for temporary relief. See Tex. R.

App. P. 52.1, 52.10(a). We grant the motion in part and temporarily stay the trial court’s July 19,

2018 order requiring relators to produce certain phone records, pending further order of this

Court. See id. 52.10(b). All other relief requested in relators’ motion is denied. The Court

orders the real party in interest to file a response to the petition for writ of mandamus on or

before July 26, 2018.

               It is ordered on July 24, 2018.



Before Chief Justice Rose, Justices Pemberton and Field